Title: To George Washington from John Parke Custis, 26 March 1778
From: Custis, John Parke
To: Washington, George



Hond Sir
Mt Airy [Md.] March 26th 1778

I did Myself the Pleasure to write you two Letters before my Departure for Williams[bur]g by a Capt. Brookes, who was taken unwell on his Way to Camp, and oblidged to return; He says the Letters were delivered to an Officer, who promised to take leave of them, but I am suspicious by Mamma’s last Letter, that they have never got to Hand. I am therefore under a Necessity to trouble you again, on the same Subject.
Mr Henry who purchased my Estate in King & Queen is extremely anxious to have the proper Titles made Him to the Land, and I am no less anxious to gratify Him, according to your Directions to Me last Fall. Mr Wythe was applied to; to draw the Deeds between Us, his answer was, that He could not do It; unless He had the Papers that passed between you and Black; I should be oblidged to you, if you have not answered my other Letter on this Head, to inform Me where the Papers may be had, as early as you conveniently can. I believe I have as keen a Hand to deal with as any Person ever had, and the most impatient. you will please to direct to Me in Williamsburg, whether I set off next Week, to stand my Election in N. Kent. I have every reason to think I shall be Elected, & I am determined to discharge my Duty as an honest Man, and a true Friend to the Independency of America, I do not offer Myself, because I think Myself properly qualified for the Post, but because I think I may say, and not be thought vain either, that I am as well Qualified as my Competitors, except my Uncle Dandridge; I shall add one to the Number who are for giving you effectual assistance, and have laid aside every Thought of returning to our former Masters; Those Men who had great Weight in our Assembly, and who wanted Vigour adequate to their Understandings, to act decisively, are now provided for in the Government, where they will shine. In my former Letter I mentioned to you that the Assembly was very popular, I am now to contradict that assertion, and to assure you they are the reverse. They publish’d fine sounding Titles to their Bills, which gave great Pleasure; but the Execution renders some of their Bills, the reverse of their Titles, particularly the Bill for sequestring British Property. It is, I am informed by the best authority, an absolute Security to the Tories for their Property. I have never seen the Bill, the Scarcity of Paper has prevented the Printers publishing all the Bills, as soon as I can get It, I

will transmit It to you. I herewith send you the Assesment Bill. It is generally thought that this Plan can’t be carried into execution, but will be altered in the Beginning of the next Session, which meets the Tenth of May, and an Extract of a Letter from Mr Harrison to Colo. Hooe, the vessell which brought It arrived last Saturday. the Intelligence is very pleasing, and I hope will prove true—I have nothing more to add but that I am afraid We are agoing to lose our old Neighbour Mr Diggs. He is very unwell.
I shall carry your Mare down to my Horse next Week, and you may depend that every Care shall be taken of Her. I think I may venture to insure you a fine Colt from Her. the Horse is very much admired, I could get any Number of Mares I would choose to Him. He is ful fifteen Hands high a beautiful blood Bay, and as well bred as any Horse on the Continent. I had a very great Bargain in Him. I gave £78.10 for him, and as Horses sell He is worth £2000, I would not give Him for a Horse that sold for that Price, apollo sold the other Day for £4000 ready Money Mamma talk’d of sending her Mare, She may be carried down very conveniently when Nelly goes down. you will please to mention whether you would have her or any other of your Mares sent down, to Mrs Washington. I am Sir with sincere regard your most Affecte

J. P. Custis

